Case 4:18-cv-00442-ALM-CMC Document 162 Filed 06/22/20 Page 1 of 14 PageID #: 8581



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    ED BUTOWSKY,                                     §
                                                     §
                                                     §
         Plaintiff,                                  §
                                                     §
    V.                                               §      CIVIL ACTION NO.
                                                     §
    DAVID FOLKENFLIK, ET AL.,                        §      4:18-CV-00442-ALM
                                                     §
                                                     §
                                                     §
         Defendants.                                 §
                                                     §


                      [REDACTED] MOTION FOR SANCTIONS PURSUANT_TO
                           FEDERAL RULE OF CIVIL PROCEDURE 37



                                         I. INTRODUCTION

           Time and time again, Plaintiff Ed Butowsky has proven that he is not willing to let the truth

   get in the way of his lawsuit against NPR. As detailed in Defendants’ Rule 11 Motion for

   Sanctions Against Plaintiff and His Counsel, Dkt. 96 (the “Rule 11 Motion”), Butowsky’s claims

   are premised on fundamental mistruths about his role in the investigation of the death of DNC

   staffer Seth Rich and a retracted Fox News report based on that investigation. Now Butowsky has

   doubled down, attempting to perpetuate these falsehoods by lying in his responses to Defendants’

   discovery requests. As a result of Butowsky’s deliberate duplicity, NPR has been forced to spend

   significant time and resources uncovering the truth with respect to several requests for admissions.

   Now, having proven the falsity of several of Butowsky’s discovery responses, Defendants

   respectfully submit this Motion to recover their costs and attorney’s fees associated with refuting

   these lies.
Case 4:18-cv-00442-ALM-CMC Document 162 Filed 06/22/20 Page 2 of 14 PageID #: 8582



                                         II. BACKGROUND

          Throughout this litigation, Butowsky has repeatedly directed Defendants and this Court to

   two    websites,   www.debunkingrodwheelersclaims.com          and   www.debunkingrodwheelers

   claims.net (collectively, the “Debunking Websites”) as a source for information relevant to this

   lawsuit. According to Butowsky, the Debunking Websites corroborate his position that Rod

   Wheeler’s 2017 lawsuit against him was meritless, and Butowsky points to the existence of the

   Debunking Websites to argue that NPR had access to the “truth” regarding Rod Wheeler, but

   disregarded it nonetheless. See Compl., Dkt. 1 ¶ 26; 2d Am. Compl., Dkt. 72 ¶ 26 (alleging that

   the “true facts” were available to Folkenflik through the Debunking Websites); see also Compl.,

   Dkt. 1 ¶¶ 78, 98, 107; 2d Am. Compl., Dkt. 72 ¶¶ 78, 98, 107 (referencing information available

   on the Debunking Websites).

          Butowsky has repeatedly and unequivocally denied any knowledge of, or involvement in,

   the creation and maintenance of the Debunking Websites. In fact, he has denied six different

   Requests for Admission (“RFAs”) directly asking about his creation, control, operation,

   contributions to, and maintenance of the Debunking Websites, 1 and has refused to answer an

   interrogatory asking him to list websites he controls. 2

          Although Butowsky repeatedly represented in discovery responses that he was not

   associated with the Debunking Websites, third-party discovery served on his IT consultant, Orone

   Laizerovich, and the domain-hosting service GoDaddy proves that




   1
     See Ex. 1, Pl.’s Resp. to Defs.’ 1st Set of RFAs, at Nos. 42, 49; Ex. 2, Pl.’s Resp. to Defs.’ 2d
   Set of RFAs, at Nos. 5-8.
   2
     See Ex. 3, Pl.’s Resp. to Def.’s 3d Set of Interrogatories, at No. 20.


   DEFENDANTS’ RULE 37 MOTION FOR SANCTIONS                                                    PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 162 Filed 06/22/20 Page 3 of 14 PageID #: 8583




   DEFENDANTS’ RULE 37 MOTION FOR SANCTIONS                              PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 162 Filed 06/22/20 Page 4 of 14 PageID #: 8584




                                     Thus, at a minimum, Butowsky was involved in the creation,

   operation, and/or maintenance and responsible for the content of the Debunking Websites.

          Based on Defendants’ discovery served on Laizerovich and GoDaddy, Butowsky’s

   answers to Defendants’ discovery requests are demonstrably false. Yet, Defendants were able to

   disprove Butowsky’s deceitful discovery responses only after expending considerable time and

   effort in third-party discovery. Accordingly, pursuant to Federal Rule of Civil Procedure 37, this

   Court should award Defendants their costs, including attorney’s fees, associated with uncovering

   Butowsky’s lies regarding his involvement in the Debunking Websites.

                                     III. LEGAL STANDARD

          Federal Rule of Civil Procedure 37(c)(2), in providing for sanctions where a party

   improperly fails to admit a request for admission, provides:

               If a party fails to admit what is requested under Rule 36 and if the requesting party
               later proves a document to be genuine or the matter true, the requesting party may
               move that the party who failed to admit pay the reasonable expenses, including
               attorney’s fees, incurred in making that proof. The court must so order unless:

                     (A) the request was held objectionable under Rule 36(a);

                     (B) the admission sought was of no substantial importance;

                     (C) the party failing to admit had a reasonable ground to believe that it might
                     prevail on the matter; or

                     (D) there was other good cause for the failure to admit.

   Fed. R. Civ. P. 37(c)(2). See Vantage Trailers, Inc. v. Beall Corp., No. Civ. A. H-06-3008, 2008

   WL 4093691, at *2 (S.D. Tex. Aug. 28, 2008) (“Rule 37(c)(2) provides for sanctions against a

   party for improperly denying a request for admissions that is later proven to be true.”); accord Fed.

   R. Civ. P. 36 advisory committee's note (1970) (“Rule 36 does not lack a sanction for false




   DEFENDANTS’ RULE 37 MOTION FOR SANCTIONS                                                      PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 162 Filed 06/22/20 Page 5 of 14 PageID #: 8585



   answers; Rule 37(c) furnishes an appropriate deterrent.”). These sanctions are designed to further

   the purpose of Rule 36 Requests for Admissions, which is to “narrow the issues to be resolved at

   trial by identifying and eliminating those matters on which the parties agree.” 3 Am. Auto. Ass’n,

   Inc. v. AAA Legal Clinic of Jefferson Crooke, P.C., 930 F.2d 1117, 1121 (5th Cir. 1991).

                                          IV. ARGUMENT

          Butowsky deliberately lied in response to RFAs asking him to admit that he was (i)

   involved in the creation, operation, or maintenance, (ii) controlled, operated, and/or maintained,

   and (iii) contributed material to, the Debunking Websites (or that he knows who does). Therefore,

   Defendants are entitled to recover their costs, including attorney’s fees, in proving the truth of the

   matters improperly denied. Awarding these costs is mandatory unless one of four specific

   exceptions applies. However, as shown below, none of those exceptions applies here: the request

   was not objectionable under Rule 36(a), the admission sought was of substantial importance,

   Butowsky did not have any reasonable ground to believe he might prevail on the matter, and there

   was no other good cause for the failure to admit.

          A.       Defendants sought admissions regarding Butowsky’s involvement in the
                   Debunking Websites.

          NPR served RFAs on Butowsky relating to the Debunking Websites, and Butowsky denied

   or refused to respond to each of Defendants’ requests regarding these sites as follows:

               •   Admit that Plaintiff controls, operates, and/or maintains the website located at the
                   URL: www.debunkingrodwheelersclaims.net. Ex. 1, First RFAs, No. 42.

                      Butowsky’s Response: “Denied.”

               •   Admit that Plaintiff controls, operates and/or maintains the YouTube account
                   “DeBunking Rod Wheeler,” available at the following URL: https://
                   https://www.youtube.com/channel/UCBIpN1cdt9MDoBFyPlwBtdA.” Ex. 1, First

   3
     The truth of the matter denied need not be resolved at trial for sanctions to be awarded. See, e.g.,
   Vantage Trailers, 2008 WL 4093681, at *3 (truth of a matter denied proven through deposition
   testimony).


   DEFENDANTS’ RULE 37 MOTION FOR SANCTIONS                                                       PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 162 Filed 06/22/20 Page 6 of 14 PageID #: 8586



                   RFAs, No. 49.

                     Butowsky’s Response: “Denied.”

               •   Admit that you have been involved in the creation, operation, and/or maintenance
                   of the Debunking Rod Wheeler Sites. Ex. 2, Second RFAs, No. 6.

                     Butowsky’s Response: “Denied.”

               •   Admit that you have contributed material or information that subsequently
                   appeared on the Debunking Rod Wheeler Sites. Ex. 2, Second RFAs, No. 7.

                     Butowsky’s Response: “Denied.”

   Ex. 1, Response to First RFAs Nos. 42 and 49; Ex. 2, Response to Second RFAs Nos. 6, 7.

   In response to the following RFAs, Butowsky answered “Unknown”:

               •   Admit that you know who controls, operates, and/or maintains the website
                   “Debunking      Rod   Wheeler’s    Claims,”  located   at  the     domains
                   www.debunkingrodwheelersclaims.com                                   and/or
                   www.debunkingrodwheelersclaims.net (the “Debunking Rod Wheeler Sites.”). Ex.
                   2, Response to Second RFAs, No. 5.

               •   Admit that you have communicated with the person or persons responsible for the
                   creation, operation and/or maintenance of the Debunking Rod Wheeler Sites. Ex.
                   2, Response to Second RFAs, No. 8.

          B.       Third-party documents and statements show Butowsky’s elaborate attempts
                   to hide his involvement in the Debunking Websites, including by falsely
                   denying NPR’s RFAs.

          Because Butowsky’s denial of any knowledge regarding the Debunking Websites seemed

   implausible, NPR sought third-party discovery from the sites’ domain registrar, GoDaddy.

   GoDaddy produced documents showing




   DEFENDANTS’ RULE 37 MOTION FOR SANCTIONS                                                  PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 162 Filed 06/22/20 Page 7 of 14 PageID #: 8587




                                                In other words, at a minimum, contrary to his denials:

   (i) Butowsky was “involved in the creation, operation, and/or maintenance of the Debunking Rod

   Wheeler Sites” and (ii) “contributed material or information that subsequently appeared on the

   Debunking Rod Wheeler Sites.” 4 Further, contrary to his professions of ignorance, he clearly

   knew that he had hired Laizerovich to assist in the “operat[ion] and mainte[nance]” of the

   Debunking Websites. 5

            Thus, Butowksy’s denial of the RFAs asking him to admit his involvement in the

   Debunking Websites and claimed ignorance of who was also involved was a deliberate lie. His

   motive in so lying is transparent: he relied on the supposed independent Debunking Websites for

   his contention that the “true facts” were available to Folkenflik through the Debunking Websites.




   4
       See Ex. 1, Resp. to 1st RFAs, No. 42; Ex. 2, Resp. to 2d RFAs, No. 6-7.
   5
       See Ex. 1, Resp. to 1st RFAs, No. 42; Ex. 2, Resp. to 2d RFAs, No. 5-6.


   DEFENDANTS’ RULE 37 MOTION FOR SANCTIONS                                                    PAGE 7
Case 4:18-cv-00442-ALM-CMC Document 162 Filed 06/22/20 Page 8 of 14 PageID #: 8588



   Compl., Dkt. 1 ¶ 26; 2d Am. Compl., Dkt. 72 ¶ 26. Further, he could hardly admit that he knew

   who was involved in the creation, maintenance and control of the Debunking Websites, because

   that admission would ultimately have led Defendants to uncover Laizerovich’s identity and the

   unraveling of Butowsky’s other lies.

          C.      Rule 37 Sanctions are mandatory here because none of the exceptions apply.

          Federal Rule of Civil Procedure 37(c)(2) makes sanctions available for Rule 36 requests

   where “a party fails to admit what is requested under Rule 36 and [ ] the requesting party later

   proves a document to be genuine or the matter true.” In those circumstances, “the requesting party

   may move that the party who failed to admit pay the reasonable expenses, including attorney's fees,

   incurred in making that proof,” and “[t]he court must so order unless one of four exceptions

   applies. Where, as here, none of those exceptions apply, the sanctions provision under Rule

   37(c)(2) is mandatory, and it leaves the Court with “no discretion” regarding its application.

   Sparks v. Reneau Pub. Inc., 245 F.R.D. 583, 588 (E.D. Tex. 2007).

          1. The Rule 37(c)(2)(A) Exception Does Not Apply. Rule 37(c)(2)(A) provides an

   exception where the RFA “was held objectionable under Rule 36(a).” This factor is plainly

   inapplicable, as the RFAs have not been held objectionable under Rule 36(a). Even Butowsky

   himself did not object to the RFAs; instead, he simply answered them falsely.

          2. The Rule 37(c)(2)(B) Exception Does Not Apply. Rule 37(c)(2)(B) provides an

   exception where “the admission sought was of no substantial importance.” This exception is

   plainly inapplicable because the subject matter of the RFAs is of substantial importance. Indeed,

   Butowsky relies on them as evidence that NPR acted with actual malice, arguing that NPR could




   DEFENDANTS’ RULE 37 MOTION FOR SANCTIONS                                                    PAGE 8
Case 4:18-cv-00442-ALM-CMC Document 162 Filed 06/22/20 Page 9 of 14 PageID #: 8589



   have ascertained the truth from the Debunking Websites but chose not to do so. 6 See 2d Am.

   Compl., Dkt. 72 ¶¶ 26 (directly citing the Debunking Websites), 181 (listing the source documents

   posted on the Debunking Websites). In fact, Butowsky’s Second Amended Complaint directly

   cites to the Debunking Websites four times to demonstrate that evidence allegedly supporting

   Butowsky’s version of events—including Wheeler’s emails, texts, recorded telephone calls, and

   interview notes, and audio recordings of Butowsky’s alleged sources—was publicly available. See

   2d Am. Compl., Dkt. 72, ¶¶ 26, 78, 98, 107. The Second Amended Complaint also links to videos

   on the “DeBunking Rod Wheeler” YouTube channel, including edited audio compilations of

   Wheeler’s phone calls. See id. at nn. 21, 22, 23; ¶¶ 140, 158, 159.

          The source of the Debunking Websites is critical for evaluating Butowsky’s alleged

   evidence of actual malice because, under well-established case law, the Debunking Websites are

   not evidence of actual malice if those websites are just a vehicle for Butowsky’s own statements.

   If, as NPR contends, Butowsky is a public figure, he must demonstrate that NPR published each

   allegedly defamatory statement “with knowledge that it was false or with reckless disregard of

   whether it was true or not.” New York Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964). But

   Butowsky’s own version of events—even when curated on an anonymous website—is not

   sufficient evidence that Folkenflik and NPR had reason to doubt their reporting. Huckabee v. Time




   6
     The Court relied in part on Butowsky’s false allegations when it found that Butowsky sufficiently
   pleaded actual malice. This Court’s Report and Recommendation on the Motion to Dismiss found
   that Butowsky pleaded that “the truth was well-known to Folkenflik” from Wheeler’s text
   messages and emails, publicly available recordings of Wheeler and Seymour Hersh, and “other
   information and recordings available to Folkenflik on the Internet”—the exact information
   available on the Debunking Websites. Dkt. 58 at 84. The Court’s Order adopting the Report and
   Recommendation more explicitly finds that Butowsky pleaded “[t]he true facts were also available
   to Folkenflik on and through the website, http://www.debunkingrodwheelersclaims.com/.” Dkt.
   65 at 21. Thus, Butowsky’s false portrayal of a third-party source of the Debunking Websites may
   have impacted the Court’s ruling.


   DEFENDANTS’ RULE 37 MOTION FOR SANCTIONS                                                    PAGE 9
Case 4:18-cv-00442-ALM-CMC Document 162 Filed 06/22/20 Page 10 of 14 PageID #: 8590



   Warner Entm't Co. L.P., 19 S.W.3d 413, 427 (Tex. 2000) (“The mere fact that a defamation

   defendant knows that the public figure has denied harmful allegations or offered an alternative

   explanation of events is not evidence that the defendant doubted the allegations.”); see also Harte-

   Hanks Commc’ns, Inc. v. Connaughton, 491 U.S. 657, 692 n.37 (1989) (“[S]uch denials are so

   commonplace in the world of polemical charge and countercharge . . . they hardly alert the

   conscientious reporter to the likelihood of error.”).

           Moreover, Butowsky’s role in the Debunking Websites is relevant to his status as a limited-

   purpose public figure. By creating and posting on the Debunking Websites, Butowsky involved

   himself in a subject of legitimate public concern and sought publicity surrounding the controversy

   regarding Rod Wheeler’s investigation of the death of Seth Rich. Thus, to the extent Butowsky

   now denies his status as a limited-purpose public figure 7, his proactive involvement in the

   controversy through the maintenance of the Debunking Websites is relevant to NPR’s claim that

   Butowsky is a limited-purpose public figure for the purpose of this litigation. See WFAA-TV, Inc.

   v. McLemore, 978 S.W.2d 568, 573 (Tex. 1998) (describing how a plaintiff’s involvement in a

   public controversy can render them a public figure for the purposes of the controversy at issue).

   Thus, for a variety of reasons, the identity of the publisher of the Debunking Websites is important

   to this litigation.




   7
    He has conceded his public figure status in at least two other cases both before and after the
   Court’s ruling on Defendants’ Motion to Dismiss. See Resp. in Opp. to Mot. to Dismiss at 10,
   Butowsky v. Susman & Godfrey, LLP, No. 416-01222-2019 (416th Dist. May 20, 2019) (“Mr.
   Butowsky does not dispute that he is a public figure, at least for purposes of this litigation.”).
   Butowsky similarly conceded that he is a limited-purpose public figure at a June 10, 2020 hearing
   on Defendants’ Motions to Dismiss in a related case, Butowsky v. Gottlieb, Case No. 4:19-cv-
   00180-ALM-kpj (E.D. Tex.).



   DEFENDANTS’ RULE 37 MOTION FOR SANCTIONS                                                    PAGE 10
Case 4:18-cv-00442-ALM-CMC Document 162 Filed 06/22/20 Page 11 of 14 PageID #: 8591



          Finally, as Butowsky himself notes in his Initial Disclosures, the publisher of the

   Debunking Websites is in possession of relevant, discoverable information. 8 Butowsky also refers

   Defendants to videos available on the Debunking Websites in response to his Requests for

   Production while continuing to hide his responsibility for their publication. Ex. 1, Pl.’s Resp. to

   Defs.’ RFP No. 27. The importance Butowsky himself places on information from the Debunking

   Websites at issue in this case also demonstrates the relevance of the publisher’s identity.

          3. The Rule 37(c)(2)(C) Exception Does Not Apply. Rule 37(c)(2)(C) provides an

   exception where “the party failing to admit had a reasonable ground to believe that it might prevail

   on the matter.” Here, Butowsky had no basis whatsoever to believe that he might prevail on his

   denials and professions of ignorance. His own conduct and his communications with Laizerovich

   were obviously well within the scope of his personal knowledge and he had no reason to think that

   he might prevail on the question of his involvement in those Websites. As the third-party discovery

   indicates, Butowsky was closely involved with the creation and maintenance of the Debunking

   Websites.

          4. The Rule 37(c)(2)(D) Exception Does Not Apply. Rule 37(c)(2)(D) provides an

   exception where “there was other good reason for the failure to admit.” Defendants know of no

   other justification for his failure to admit Defendants’ RFAs. Instead, Butowsky appears to have

   lied simply because he thought he had successfully covered his tracks. See Ex. 4, Laizerovich

   Decl. ¶ 14 (Butowsky “instructed me to pay for the domain name in a way that would not be

   traceable to him”).

                                         V. CONCLUSION


   8
     In his Initial Disclosures, Butowsky misleadingly lists the publisher of the Debunking Websites
   as someone having relevant information but fails to identify himself as that publisher. Butowsky
   also failed to include the publisher’s name or contact information as required by Rule
   26(a)(1)(A)(i)). Ex. 6.


   DEFENDANTS’ RULE 37 MOTION FOR SANCTIONS                                                      PAGE 11
Case 4:18-cv-00442-ALM-CMC Document 162 Filed 06/22/20 Page 12 of 14 PageID #: 8592



           Butowsky’s discovery responses are demonstrably false.       By refusing to admit his

   involvement with the Debunking Websites, Butowsky forced Defendants to incur significant legal

   expenses to uncover and rebut these false discovery responses. This Court should order that

   Butowsky pay Defendants’ expenses, including attorney’s fees, incurred in proving his

   involvement in the Debunking Websites pursuant to Federal Rule of Civil Procedure 37(c)(2) and

   enter a schedule by which Defendants may submit an application for their expenses and attorney’s

   fees.

                                              Respectfully submitted,

                                              By: /s/ Laura Lee Prather
                                              Laura Lee Prather
                                              State Bar No. 16234200
                                              laura.prather@haynesboone.com
                                              Wesley D. Lewis
                                              State Bar No. 24106204
                                              wesley.lewis@haynesboone.com
                                              HAYNES AND BOONE, LLP
                                              600 Congress Avenue, Suite 1300
                                              Austin, Texas 78701
                                              Telephone: (512) 867-8400
                                              Telecopier: (512) 867-8470

                                              David H. Harper
                                              State Bar No. 09025540
                                              david.harper@haynesboone.com
                                              Stephanie N. Sivinski
                                              State Bar No. 24075080
                                              stephanie.sivinski@haynesboone.com
                                              2323 Victory Avenue, Suite 700
                                              Dallas, Texas 75219
                                              Telephone: (214) 651-5000
                                              Telecopier: (214) 651-5940

                                              David J. Bodney
                                              admitted pro hac vice
                                              bodneyd@ballardspahr.com
                                              Ian O. Bucon
                                              admitted pro hac vice
                                              buconi@ballardspahr.com


   DEFENDANTS’ RULE 37 MOTION FOR SANCTIONS                                                 PAGE 12
Case 4:18-cv-00442-ALM-CMC Document 162 Filed 06/22/20 Page 13 of 14 PageID #: 8593



                                               BALLARD SPAHR LLP
                                               1 E. Washington Street, Suite 2300
                                               Phoenix, Arizona 85004-2555
                                               Telephone: 602.798.5400
                                               Fax:         602.798.5595

                                               Attorneys for Defendants




                                CERTIFICATE OF CONFERENCE

          The undersigned certifies that on June 19, 2020, the parties conferred on the relief sought
   herein. Agreement on the relief requested herein could not be reached, and therefore the motion
   is opposed.


                                                /s/ Laura Lee Prather
                                                Laura Lee Prather




   DEFENDANTS’ RULE 37 MOTION FOR SANCTIONS                                                  PAGE 13
Case 4:18-cv-00442-ALM-CMC Document 162 Filed 06/22/20 Page 14 of 14 PageID #: 8594




                                  CERTIFICATE OF SERVICE

         The undersigned certifies that on June 19, 2020, a true and correct copy of the foregoing
   document was served via e-mail to the following counsel of record:

          Ty Odell Clevenger                  Steven S. Biss
          P.O. Box 20753                      300 West Main Street, Suite 102
          Brooklyn, NY 11202-0753             Charlottesville, VA 22903
          979-985-5289 (phone)                804-501-8272 (phone)
          979-530-9523 (fax)                  202-318-4098 (fax)
          tyclevenger@yahoo.com               stevenbiss@earthlink.net


                                               /s/ Laura Lee Prather
                                               Laura Lee Prather



                  CERTIFICATE OF AUTHORITY TO FILE UNDER SEAL

       Pursuant to Local Rule CV-5(a)(7), Movants certify that a motion to seal the document has
   been filed separately and immediately prior to this Reply.

                                               /s/ Laura Lee Prather
                                               Laura Lee Prather




   DEFENDANTS’ RULE 37 MOTION FOR SANCTIONS                                                PAGE 14
